Citation Nr: 0527176	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  03-05 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for residuals of a right 
shoulder injury.

2. Entitlement to service connection for residuals of a left 
shoulder injury. 

3. Entitlement to a rating higher than 40 percent for 
residuals of L-2 vertebral fracture. 

4. Entitlement to a rating higher than 10 percent for a left 
hip disability. 

5. Entitlement to a rating higher than 10 percent for a right 
hip disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and Spouse
ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from August 1954 
to October 1956.

The matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, denying a rating higher than 40 
percent rating for residuals of a L-2 fracture.  The appeal 
also arises from an April 2003 rating decision, in which the 
RO denied service connection for shoulder disabilities, 
denied a rating higher than 10 percent for degenerative 
changes of the right hip and assigned a separate 10 percent 
rating for degenerative changes of the left hip.  

In November 2004, the veteran testified before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the record. 

The issue of rating the low back disability is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. Residuals of a right shoulder injury were not shown in 
service, and the current right shoulder pain without a 
diagnosed or identifiable underlying malady does not in and 
of itself constitute a disability for the purpose of VA 
disability compensation. 

2. Residuals of a left shoulder injury were not shown in 
service, the current left shoulder arthritis is unrelated to 
the injury in service, and arthritis of the left shoulder was 
not present to a compensable degree within the first post-
service year.  

3. The veteran has arthritis with some limited pain and some 
limitation of motion of the left hip, but without 
significantly impairing limitation of motion in any plane or 
about any axis.

4. The veteran has arthritis with some limited pain and some 
limitation of motion of the right hip, but without 
significantly impairing limitation of motion in any plane or 
about any axis.


CONCLUSIONS OF LAW

1. Residuals of a right shoulder injury were not incurred in 
or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2004).

2. Residuals of a left shoulder injury were not incurred in 
or aggravated by active service and arthritis of the left 
shoulder may not be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 

3. The schedular criteria for a rating in excess of 10 
percent for a left hip disability have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2004).

4. The schedular criteria for a rating in excess of 10 
percent for a right hip disability have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  

The RO did provide pre-adjudication, VCAA notice by letters 
in March 2003.  One of the March 2003 letters addressed the 
claim of service connection for bilateral shoulder 
disabilities, and the other letter addressed the claims for 
increase for the left and right hip disabilities.  In the 
letters, the veteran was informed of the evidence required to 
support the claim of service connection and the claim for 
increase, and of the respective duties and roles of VA and 
the veteran in developing the claims.  He was also asked 
specifically to submit pertinent evidence he had that would 
further the claims for service connection and for increase. 

As for content of the VCAA notices, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified 
additional evidence and as there is otherwise no additional 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.

For above reasons, no further development is needed to ensure 
VCAA compliance. 

Service Connection for Shoulder Disabilities
Principles of Service Connection 

In order to establish service connection for a disability, 
there must be evidence that establishes that the disability 
either began in or was aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  Certain diseases, such as arthritis, may be 
subject to service connection based on presumed incurrence in 
service if manifested to a compensable degree within one year 
subsequent to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Factual Background 

The service medical records show that in June 1956 during a 
parachute jump the veteran's parachute collapsed when he was 
about 30 feet from the ground, and he landed hard on his feet 
and buttocks, suffering a compression fracture of the L-2 
vertebra.  There was no contemporaneous documentation of a 
shoulder injury.  The remainder of the service medical 
records, including the report of separation examination, do 
not contain any entry of an injury to either shoulder by 
complaint, history, or finding. 

After service, VA records document a complaint of right 
shoulder pain in March 1996.  The pertinent finding was right 
shoulder pain with full range of motion.  In May 2003, a MRI 
revealed acromioclavicular joint arthritis with impingement, 
a tear of the distal rotator cuff, and chronic rotator cuff 
tendinopathy of the left shoulder.  

In July 2003, W.S., M.D., expressed the opinion that the 
veteran injured his left shoulder in a parachute jump in 
service and he continued to have difficulties with the 
shoulder.  The opinion was based on the veteran's narrative 
of the incident as reflected in a May 2003 record.  In the 
narrative, it was noted that the veteran's chute became 
entangled with that of two other jumpers, and they landed in 
a pile together, and the veteran's rifle, which was strapped 
to his left shoulder, was bent by the force of the impact.  
The veteran related that he had left shoulder pain that 
became more apparent following his discharge from service, 
which was shortly after his hospital discharge following the 
injury.  

In a July 2003 statement, the veteran again elaborated on his 
injury.  He stated that another soldier's parachute did not 
open and the other soldier became tangled in his parachute 
and they both came down on the veteran's chute, and the wind 
dragged them along the ground when another parachutist landed 
on them, landing on the veteran's carbine which was strapped 
to his left side, injuring his shoulder, low back, and hip.  
He indicated that he was in a hospital for about 100 days and 
he was in a body cast and drugged, so he did not feel the 
pain in his shoulder.  

In November 2004, the veteran testified that after his injury 
during service, he experienced left shoulder pain and went to 
a chiropractor for many years and he was told he had 
arthritis.  

Analysis 

The service medical records document that the veteran 
suffered an injury in a parachute jump, resulting in a 
fracture of the L-2 vertebra.  There was no documentation by 
complaint, finding, or history, that either shoulder was 
injured at the time.  The veteran has testified that the 
initial injury also involved the left shoulder.  As the 
service medical records do not establish a chronic left 
shoulder condition during service and in light of the noted 
injury during service, continuity of left shoulder 
symptomatology after service is needed to substantiate the 
claim.  38 C.F.R. § 3.303.  

The evidence of record, consisting of VA and private medical 
records, beginning in 1996, thirty years after service, 
document right shoulder pain in 1996.  The prolonged period 
of about thirty years after service without documentation of 
right shoulder symptoms opposes rather than supports 
continuity of symptomatology. Moreover, for the right 
shoulder, pain alone without a diagnosed or identifiable 
underlying malady does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

As for the left shoulder, a MRI in 2003 revealed findings of 
acromioclavicular joint arthritis, a tear of the rotator 
cuff, and chronic rotator cuff tendinopathy, which the 
veteran has attributed to the injury during service.  The 
prolonged period of more than thirty-five years after service 
without documentation of left shoulder symptoms opposes 
rather than supports continuity of symptomatology.

While there is evidence of current left shoulder disability 
to include arthritis, the veteran's statements and testimony 
regarding the injury during service and the current left 
shoulder disability does not constitute competent medical 
evidence because the veteran as a lay person is not competent 
to render an opinion regarding medical causation or a medical 
diagnosis. Grottveit v. Brown, 5 Vet. App. 91 (1993). 

As for the medical opinion of Dr. W.S., that the veteran 
injured his left shoulder in a parachute jump in service, the 
physician necessarily relied on history as related by the 
veteran and the opinion was formed more than 35 years after 
the veteran's separation from service.  Without a review of 
the entire record, in light of the uncorroborated account of 
a specific left should injury during service, and in the 
absence of evidence of left shoulder disability for more than 
35 years after service, the Board finds that the medical 
opinion is not probative of a nexus, if any, between the 
injury during service and the current left shoulder 
disability to include arthritis. 

As the Board may consider only independent medical evidence 
to support its findings and as the preponderance of that 
evidence is against the claims, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 
.
Increased Ratings 
General Rating Policies 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, 38 C.F.R. § 4.2, the regulations do not 
give past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40; and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 must be considered. When a Diagnostic Code does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

When there is some limitation of motion, but which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Analysis 

The left and right hip disabilities are each currently rated 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5010, based on traumatic arthritis causing pain.  

On VA examination in March 2003, the veteran complained of 
progressive pain over the years in his hips, more so on the 
left, such that currently he had constant pain in the left 
hip, which became severe with prolonged weight bearing.  He 
reported that his right hip pain was intermitted but worse 
with prolonged standing or walking.  X-rays showed 
demineralization and mild cartilage loss in both hips, 
however, the articular surfaces of the hips were smooth and 
without defect, fracture or destructive process.  Range of 
motion of the left hip was 90 degrees of flexion, 15 degrees 
of internal rotation, 30 degrees of external rotation, and 20 
degrees of abduction with pain at the endpoints of all motion 
on the left.  Range of motion of the right hip was 100 
degrees of flexion, 15 degrees of internal rotation, 30 
degrees of external rotation, and 30 degrees of abduction.   

At an April 2004 VA neurological examination, the examiner 
reported that the veteran's station was normal but his gait 
was slow and antalgic and characterized by a slight flexion 
at the hips.  A significant limitation of either flexion or 
extension was not found.  

In light of the above, the Board finds that the 10 percent 
rating for each hip is appropriate based on joint disease 
with pain.  While degenerative changes in the hip may be 
rated on the basis of limitation of motion, significant 
limitation of motion of the hips is not shown so as to 
warrant a compensable rating under Diagnostic Codes 5251 
(limitation of extension), 5252 (limitation of flexion), or 
5253 (other motion limitations).  A compensable rating based 
on limitation of extension would require loss of extension 
beyond five degrees, which has not been demonstrated.  
Diagnostic Code 5252.  A compensable rating based on 
limitation of flexion would require flexion limited to 45 
degrees, a compensable limitation based on limitation of 
abduction would require abduction limited to 10 degrees, a 
compensable limitation based on adduction would require 
inability to cross the legs, and a compensable limitation 
based on rotation would require inability to toe-out more 
than 15 degrees with affect on leg functioning.  Diagnostic 
Code 5253.  As none of the criteria for compensable rating 
based on limitation of motion have been shown, the 
preponderance of the evidence is against a higher rating 
under any applicable Diagnostic Code based on limitation of 
motion of the hips.  38 C.F.R. § 4.71a, Diagnostic Codes 
5251, 5252, 5253.  

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59  and DeLuca v. Brown, 8 Vet. App. 202, 
205-208 (1995), which relate to functional loss due to pain, 
weakness or other musculoskeletal pathology.  However, the 10 
percent rating assigned for each hip disability already 
contemplates pain.  And additional functional loss due to 
pain, fatigue, weakness and/or incoordination has not been 
shown. 

Because the preponderance of the evidence is against the 
claims, the benefit-of-the-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for residuals of a right shoulder injury 
is denied. 

Service connection for residuals of a left shoulder injury is 
denied.

A rating higher than 10 percent for a left hip disability is 
denied.  

A rating higher than 10 percent for a right hip disability is 
denied.  


REMAND

On VA examinations in April 2004, the examiners attributed 
arthritis and radicular pain to the veteran's service-
connected residuals of L-2 vertebral fracture.  

In November 2004, the veteran testified that he was receiving 
VA and private medical treatment for his back disability. 

Under the duty to assist, the claim for increase for the low 
back is remanded for the following:

1. Obtain records from the Dorn VAMC 
since January 2004. 

2. Ask the veteran to submit records 
W.S., M.D., of the Hartsville Clinic, 
Hartsville, South Carolina, since 
January 2004. 

3. Schedule a VA examination to 
determine the severity of the 
service-connected low back disability 
to include assessments of arthritis 
in terms of limitation of motion and 
of radicular symptoms.  The claims 
folder must be made available to the 
examiner for review. 

The examiner is asked to comment on 
functional loss due to pain, 
fatigability, lack of endurance, or 
loss of strength.  If possible, such 
limitations should be expressed in 
terms of limitation of motion in 
degrees. 

4. After the above has been completed, 
adjudicate the claim for increase, 
addressing whether arthritis or 
radiculopathy are part of the service-
connected disability.  If any 
determination remains adverse to the 
veteran, prepare a supplemental statement 
of the case and return the case to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	GEORGE E. GUIDO, JR.	
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


